Citation Nr: 1101532	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  08-18 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a disability manifested 
by right leg sciatica.

2.  Entitlement to service connection for residuals of a right 
cheek cyst excision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from July 
1979 to December 1983 and from January to April 1991, with 
additional service in the Navy Reserves.  This matter is before 
the Board of Veterans' Appeals (Board) on appeal from an April 
2007 rating decision of the Denver, Colorado RO.  In October 
2010, a videoconference hearing was held before the undersigned; 
a transcript of the hearing is associated with the Veteran's 
claims file.  At the videoconference hearing, the Veteran sought, 
and was granted, a 60 day abeyance period for the submission of 
additional evidence.  In November 2010 he submitted additional 
evidence with a waiver of RO review.

The issue of service connection for a disability 
manifested by right leg sciatica is being REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action on his 
part is required.


FINDING OF FACT

The Veteran is not shown to have (or at any time during the 
pendency of the claim to have had) any residual disability from 
his surgical excision of a right cheek buccal mass in service.  


CONCLUSION OF LAW

Service connection for residuals of a right cheek cyst excision 
is not warranted.  38 U.S.C.A. 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2010).





REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans' Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative of any 
information, and any medical or lay evidence, not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), 
aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in 
the development of the claim prior to the initial adjudication of 
his claim.  An August 2006 letter explained the evidence 
necessary to substantiate his claim, the evidence VA was 
responsible for providing, and the evidence he was responsible 
for providing.  This letter also informed the appellant of 
disability rating and effective date criteria.  The Veteran has 
had ample opportunity to respond/supplement the record and he has 
not alleged that notice in this case was less than adequate.  
Significantly, during the October 2010 videoconference hearing 
before the undersigned the Veteran was advised that to establish 
service connection for residuals of a surgical procedure in 
service he must show he has some residual pathology.  He 
indicated that there was nothing he could point to that could be 
identified as residual pathology (contraindicating the need for 
another examination).

The Veteran's service treatment records (STRs) and pertinent 
post-service treatment records have been secured.  The RO 
arranged for a VA examination in January 2007, which will be 
discussed in greater detail below but which the Board finds 
adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (VA must provide an examination that is adequate 
for rating purposes).  At the videoconference hearing before the 
undersigned, the Veteran sought, and was granted, a 60 day 
abeyance period for submission of additional evidence.  He has 
submitted additional records with a waiver of RO consideration.  
(Therefore, remand to the RO for their initial consideration of 
this evidence is not necessary.)  He has not identified any 
pertinent evidence that remains outstanding. VA's duty to assist 
is met.

                             Legal Criteria, Factual Background, 
and Analysis

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service 
connection requires (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

A disease may be service connected if shown to be of a chronic 
nature in service, or if not chronic, then seen in service with 
continuity of symptomatology demonstrated after discharge.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be service 
connected if all the evidence establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence that is 
relevant to this appeal.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is no 
need to discuss in detail every piece of evidence.  See Gonzales 
v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must 
review the entire record, but does not have to discuss each piece 
of evidence).  Hence, the Board will summarize the evidence as 
appropriate, and the Board's analysis will focus specifically on 
what the evidence shows, or fails to show, as to the claim. 

The Veteran seeks service connection for post-operative residuals 
of a right cheek cyst excision that took place during his active 
service.  

The Veteran's STRs show that a buccal mass developed in his right 
cheek in 1982; was surgically excised in November 1982; and was 
confirmed by biopsy to be a benign hemangioma.  He recovered from 
the surgery with no residual pathology or complaints (or 
recurrence) noted in later STRs, or on service separation 
examination.

Postservice treatment records are silent for any diagnosis of, or 
treatment for, any residuals of the excised right cheek 
cyst/hemangioma.  [The Veteran has submitted a duplicate copy of 
a report showing he had a right neck lipoma about 2 years after 
his discharge from active duty.]  

On January 2007 VA examination, the Veteran reported to the 
examiner that he had no residuals from the right cheek surgery in 
service (and no recurrences of the mass).  There were no signs or 
symptoms indicative of residuals or recurrences of the excised 
cyst of the right cheek.  

The Veteran testified in October 2010 that he occasionally 
experiences itchiness or soreness in the post-operative right 
cheek, yet no pain.  He stated that he taps the cheek with his 
hands or a hot towel when experiencing any bothersome symptoms.  
He was asked whether he had any pathology that he could point to 
and identify as a residual of the cyst removal in service; he 
indicated he did not.

As the Veteran's STRs are silent for any complaints, treatment, 
or diagnosis of any related symptoms or residual pathology 
following  the right cheek cyst excision he underwent in service 
in November 1982 after his recovery from the procedure, as there 
is no evidence (or report) of postservice treatment for residuals 
of the procedure, and as the Veteran denied any residuals of the 
procedure on January 2007 VA examination (and related at the 
videoconference hearing before the Board that he could not 
identify any current pathology that is a residual of the cyst 
excision surgery in service), service connection for the 
disability on the basis that it has been manifested since service 
is not warranted.  While the Veteran may be competent to 
establish by his own accounts (and the Board has no reason to 
question the accounts) that he has had occasional itchiness or 
soreness of the right cheek, whether such complaints reflect an 
underlying disability is a medical question that is beyond lay 
observation.  See Jandreau v. Nicholson, 492 F.3d, 1372 (Fed. Cir 
2007).  Notably, the January 2007 VA examiner did not find any 
residual pathology (in part because the Veteran denied any 
residuals).  The Board observes that the Veteran has submitted 
duplicate copies of records showing he had a right neck lipoma 
approximately two years after service.  Nothing in those records 
suggests that that such pathology (in another anatomical 
location) was (or might have been) related to the right cheek 
cyst removal in service.    

An initial threshold matter that must be addressed here (as in 
any claim seeking service connection) is that there must be 
competent evidence that the Veteran has (or during the pendency 
of the claim has had) the disability for which service connection 
is sought, i.e., residuals of cyst excision of the right cheek.  
See 38 U.S.C.A. § 1110.  There is no competent evidence that the 
Veteran indeed has any current residuals of his right cheek cyst 
excision in service; hence, there is no valid claim of service 
connection for such disability.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  The preponderance of the evidence is against 
this claim; accordingly, it must be denied.    


ORDER

Service connection for residuals of a right cheek cyst excision 
is denied.
REMAND

A pre-existing injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the preservice disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).  Aggravation may not be 
conceded where the disability underwent no increase in severity 
during service on the basis of all the evidence of record 
pertaining to the manifestations of the disability prior to, 
during, and subsequent to service.  38 C.F.R. § 3.306(b).  See 
also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) 
(evidence of a temporary flare-up, without more, does not satisfy 
the level of proof required of a non-combat veteran to establish 
an increase in disability).   

On the Veteran's service entrance examination a history of right 
leg pain was noted.  The record shows that after service the 
Veteran sustained an intercurrent back injury (in 1992) with 
associated sciatica.   On VA examination in January 2007, the 
examiner noted a Veteran's history of right lateral leg pain, 
with 2 months of physical therapy in 1992.  The examiner stated 
that the Veteran has had low back pain since 1992 that radiates 
down the right lateral thigh to the knee.  The Veteran reported 
intermittent pain since that time with no further injuries.  
Based on this reported history, as well as a physical examination 
which revealed a normal lumbar spine, the VA examiner diagnosed 
sciatica of the right leg.  The examiner commented, "It is as 
likely as not that he has sciatica, and this condition was 
present in the military service.  It has occurred intermittently 
since then, without any further injury, and it is as likely as 
not that the condition that he is experiencing today is the same 
as that in the military service."  

The January 2007 VA examiner did not note the complaint of right 
leg pain noted on induction.  The VA examiner also did not note 
the intercurrent back injury in 1992, and the opinion offered is 
therefore based on an incomplete record.  Significantly, STRs 
from both periods of the Veteran's active duty service are silent 
for any complaints, treatment, or diagnoses pertaining to the 
right leg.  Without seeking clarification, the RO has denied the 
Veteran's claim based on a finding that the disability pre-
existed, and was not aggravated by, the Veteran's service.  

Accordingly, another VA examination to secure a medical nexus 
opinion is necessary.  

The Veteran is advised that under 38 C.F.R. § 3.158(a) if 
evidence (to include identifying information and releases) 
requested in connection with a claim for VA benefits is 
not received with a year of the request, the claim is to 
be considered abandoned.   

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the Veteran to identify 
providers of all treatment he has received 
for low back or right leg disability since 
1991 (to specifically include any associated 
with his intercurrent back injury in 1992), 
and to provide any releases needed for VA to 
secure records of any private providers.   
The RO should secure for the record copies of 
complete clinical records (those not already 
associated with the claims file) from the 
identified sources.  

2.  The RO should then arrange for the 
Veteran to be examined by an orthopedist to 
determine whether or not he has a chronic 
disability manifested by right leg sciatica, 
and if so the nature and etiology of any such 
disability.  Based on examination of the 
Veteran and review of his  claims file the 
examiner should provide an opinion that 
responds to the following:   

a)  Does the Veteran have (or is he shown 
at any time since the filing of his claim 
in 2008 to have had) a chronic right leg 
disability manifested by sciatica?  If so, 
please identify the nature of such 
disability (by medical diagnosis).  Please 
point to the factual evidence/clinical 
data that support the response to this 
question.

b) If a disability manifested by right leg 
sciatica is diagnosed, based on the 
factual evidence of record, what is the 
most likely etiology for the disability?  
Specifically, it there any support in the 
factual evidence that the disability is 
related to an event, injury, or disease in 
service?  

c) If the etiology of the disability is 
related to a pre-existing (i.e. to 
service) factor, please identify the 
factual data that support this conclusion, 
and also indicate whether or not there is 
any factual evidence to show or suggest 
that a pre-existing disability manifested 
by right leg sciatica was aggravated 
(increased in severity) during service?  
Please identify any such evidence.  

The examiner must explain the rationale for 
all opinions.  The explanation of rationale 
must  include comment on the opinion of the 
January 2007 VA examiner (i.e., expressing 
agreement or disagreement with the opinion 
then offered, and the basis for the agreement 
or disagreement).  

3.  The RO must ensure that all development 
sought is completed as specified, then re-
adjudicate the claim (applying 38 C.F.R. 
§ 3.158, if indicated).   If it remains 
denied, the RO should issue an appropriate 
supplemental statement of the case and afford 
the Veteran and his representative the 
opportunity to respond before the case is 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


